PD-0166-15
                                                                    COURT OF CRIMINAL APPEALS
                               PD-0166-15                                            AUSTIN, TEXAS
                                                                  Transmitted 2/11/2015 6:23:44 PM
February 12, 2015                                                   Accepted 2/12/2015 9:31:38 AM
                                                                                      ABEL ACOSTA
                                                                                              CLERK
                               NO. 05-13-01509-CR

BRYAN WILLIAM REED                        §   IN THE COURT OF
                                          §
VS.                                       §   CRIMINAL APPEALS
                                          §
STATE OF TEXAS                            §   OF TEXAS


                     MOTION TO EXTEND TIME TO
              FILE PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUDGES OF SAID COURT:

      Now comes Bryan William Reed, Appellant in the above styled and

numbered cause, and moves for an extension of time of 45 days to file a petition

for discretionary review, and for good cause shows the following:

      1.      On January 29, 2015, the Court of Appeals affirmed appellant's

conviction. Bryan William Reed v. State, 380th Judicial District Court of Collin

County, Texas, under Cause # Cause No. 380-8024443-2013

      The judgment date was October 21, 2013.. This petition is therefore due on

02/13/2015.

      2.      Counsel has been unable to complete the petition for the following

reasons: Defendant has retained New Counsel. Substituted Counsel will require

additional time to prepare and file Petition for Discretionary Review..

      3.      Defendant is currently free on bond.

      WHEREFORE, PREMISES CONSIDERED, appellant respectfully
requests an extension of 45 days, i.e. until March 30, 2015, to file a petition for

discretionary review.

                                      Respectfully submitted,

                                      Fasoro Law PLLC
                                      8330 LBJ FWY Suite 290
                                      Dallas, Texas 75243
                                      (214) 705-3475
                                      (214) 705-3472 (Fax Number)



                                      By: /S/ Kunle Fasoro
                                        Kunle Fasoro
                                        State Bar No. 24086455
                                        kfasoro@fasorolaw.com
                                        Attorney for Bryan William Reed




                         CERTIFICATE OF SERVICE

      This is to certify that on February 11, 2015, a true and correct copy of the

above and foregoing document was served on the District Attorney's Office, Dallas

County, by electronic service through the Electronic Filing Manager.



                                      /S/ Kunle Fasoro
                                      Kunle Fasoro